Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court

                                  December 29, 2014               (202)479.3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Kevin Dwayne Drawhorn
              v. Texas
              No. 14-7704
              (Your No. WR-81,603-01)


Dear Clerk:


      The petition for a writ of certiorari in the above entitled case was filed on
October 6, 2014 and placed on the docket December 29, 2014 as No. 14-7704.




                                        Sincerely,

                                        Scott S. Harris, Clerk


                                        by fYl/M*. 6M
                                        Melissa telalock
                                        Case Analyst




                                                                       RECEIVED IN
                                                               COURT GF CRIMINAL APPEALS

                                                                       JAN 05 2015

                                                                   Abel Aco6ta, Clerk